Third District Court of Appeal
                               State of Florida

                          Opinion filed May 10, 2017.
                             ________________

                               No. 3D16-2556
             Lower Tribunal Nos. 13-28024, 14-11754 & 14-27811
                             ________________


                         Pierre Michel Darbouze,
                                   Appellant,

                                      vs.

                            The State of Florida,
                                   Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.


      Pierre Michel Darbouze, in proper person.

     Pamela Jo Bondi, Attorney General, and Eric J. Eves, Assistant Attorney
General, for appellee.

Before LOGUE, SCALES and LUCK, JJ.

                        ON CONFESSION OF ERROR

      PER CURIAM.
      Pierre Michel Darbouze appeals an order denying as untimely his motion for

postconviction relief under Florida Rule of Criminal Procedure 3.850. Based on

the record before us and the State’s proper and commendable confession of error

that his motion was timely because the trial court incorrectly calculated the date

Darbouze’s judgments and sentences became final, we reverse and remand for

further proceedings.

      Reversed and Remanded.




                                        2